COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                §

                                                §
                                                                No. 08-09-00323-CV
 IN RE: R. WAYNE JOHNSON,                       §
                                                          AN ORIGINAL PROCEEDING
 Relator.                                       §
                                                                  IN MANDAMUS
                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, R. Wayne Johnson, seeks a writ of mandamus to compel the Hon. Bonnie

Rangel, Judge of the 171st District Court, of El Paso County Texas, to recind her order

dismissing the underlying case without prejudice.

       Mandamus will issue only to correct a clear abuse of discretion. See Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding). In addition there must be no other

adequate remedy at law available to the relator. Id. Based on the petition and record before us,

Relator has failed to establish she is entitled to mandamus relief. See TEX .R.APP.P. 52.8.

Therefore, the petition is denied.


January 13, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.